Order entered November 13, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01284-CV

                            KENNETH LEO BUHOLTZ, Appellant

                                                 V.

                            STATE OF TEXAS, ET AL., Appellees

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-02337-2018

                                            ORDER
       Before the Court is appellant’s November 8, 2018 motion for extension of time to pay

this Court’s filing fee and his November 9, 2018 affidavit of indigence. Appellant is entitled to

proceed without costs in this Court. See TEX. R. APP. P. 20.1(b)(1). Accordingly, we GRANT

appellant’s motion TO THE EXTENT that the Court retracts its October 25, 2018 postcard

notice requesting payment of the $205 filing fee and its November 9, 2018 postcard notice

requesting the $10 fee for filing the motion. We DIRECT the Clerk of this Court to designate

appellant as indigent for purposes of this appeal.


                                                       /s/   ADA BROWN
                                                             JUSTICE